Title: From George Washington to Robert Spotswood, 31 October 1755
From: Washington, George
To: Spotswood, Robert



[31 October 1755]
To Captain Robert Spotswood, of the Virginia Regiment.

You are hereby ordered, as soon as the Clothes and Arms arrive to furnish all the men who now Rendezvous at Fredericksburgh, with both; and march them immediately with the utmost dispatch to Fort Cumberland, to reinforce the Garrison. When you arrive at Winchester, you must provide your men with Cartridges. You are to be very careful and circumspect in your march; and see that your men do not on any account whatsoever, plunder or pillage the Houses which the people have deserted, or any others, or Plantations. Lieutenant Frazier and Ensign Carter, are appointed to this Command. Given &c.

G:W.

